394 S.C. 36 (2011)
714 S.E.2d 313
In the Matter of Charles E. JOHNSON, Petitioner.
Not in source
Supreme Court of South Carolina.
August 19, 2011.

ORDER
On February 16, 2010, the Court definitely suspended petitioner from the practice of law for one (1) year. In the Matter of Johnson, 386 S.C. 550, 689 S.E.2d 623 (2010). In addition, the Court ordered petitioner to pay the costs of the proceedings and complete the South Carolina Bar's Legal Ethics and Practice Program (LEAPP). Id. Petitioner has now filed a petition for reinstatement.
The Committee on Character and Fitness (the CCF) recommends the Court grant the petition subject to the condition that petitioner be mentored by a member of the South Carolina Bar for a period of two (2) years. Neither the Office of Disciplinary Counsel (ODC) nor petitioner has filed exceptions to the CCF's recommendation.
The Court grants the petition for reinstatement subject to the following conditions:
1. petitioner shall enter into a mentoring agreement with an active member of the Bar for two years during which petitioner and the mentor shall meet on a monthly basis to discuss petitioner's law office management systems; and
2. the mentor shall submit quarterly reports concerning petitioner's law office management systems to the Commission on Lawyer Conduct.
IT IS SO ORDERED.
  /s/ Jean H. Toal, C.J.
  /s/ Costa M. Pleicones, J.
  /s/ Donald W. Beaty, J.
*37
  /s/ John W. Kittredge, J.
  /s/ Kaye G. Hearn, J.